DETAILED ACTION
Response to Amendment
	Applicant’s amendments to claims 22-24 and the addition of claim 29 in the response filed November 19, 2021, are acknowledged by the Examiner.  
	Claims 22-24, 27, and 29 are pending in the current action. 
Response to Arguments
With respect to claim 22, Applicant argues that Flam et al does not meet each limitation of the amended claim. As necessitated by the amendments, a new grounds of rejection has been made.
Applicant’s amendments have overcome the current claim 22 and 23 objections, they are therefore withdrawn. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-24 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Olofsson et al (US 3,986,511) in view of Schmidt-Forst et al (US 2006/0247592) in view of Flam et al (US 4,041,948).
With respect to claim 22, Olofsson et al discloses An absorbent tampon (Fig 1, col 2 ln 20-25, absorbent tampon 1) comprising: a liquid permeable pouch formed from a permeable sleeve (Fig 1, col 4 ln 00-5, protective sheath of liquid permeable material; The claimed phrase “formed form a sleeve” is being treated as a product by process limitation; that is, that the formation of the pouch of the apparatus is done through the process of manufacturing a sleeve.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113), a three-dimensional absorbent material contained within the liquid permeable pouch (Fig 2, three 
Olofsson et al is silent on the cushioning member and retention member being a bulb shape, the bulbs project longitudinally and radially outward from opposite ends of the hollow tubular portion, and the absorbent material being absorbent foam material.
Schmidt-Forst et al. teaches an analogous absorbent tampon ([0031], [0026]) having a hollow tubular portion 20 (Fig 4, hollow as it allows the passage of the string 38) and having a cushioning member and retention member being a bulb shape (Fig 4, bulb shape as it is rounded and swollen compared to the center portion, Merriam-Webster) and the bulbs project longitudinally and radially outward from opposite ends of the hollow tubular portion (Fig 4, longitudinal project as each portion extends along the longitudinal extent from the center, radial projections as the diameters of the bulbs are greater than that of the center).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the absorbent material shape of Olofsson et al to be the non-cylindrical shape as taught by Schmidt-Forst et al in order to better seal the vaginal cavity and absorb liquid during use (Schmidt-Forst et al [0036]).
Olofsson et al/Schmidt-Forst et al discloses the device as discussed above.

Flam et al teaches an analogous inserted device with a hollow core 76 and analogous absorbent portions 78 extending there from (col 4 ln 55-65, col 6 ln 50-60, tubular portion 12 is made hollow in the manufacturing process) which are foam (col 4 ln 10-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the absorbent material of Olofsson et al/Schmidt-Forst et al to be foam as taught by Flam et al as is taught to be an effective material for desired absorption and allow for the addition of other chemicals bonded there to (Flam et al col 3 ln 40-45).

    PNG
    media_image1.png
    467
    775
    media_image1.png
    Greyscale

Annotated Fig 3, Olofsson et al
With respect to claim 23, Olofsson et al/Schmidt-Forst et al/Flam et al discloses The absorbent tampon of claim 22, 
Olofsson et al/Schmidt-Forst et al/Flam et al as they are currently combined is silent on wherein the hollow tubular portion comprises a hollow paper cylinder.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the core of Olofsson et al/Schmidt-Forst et al/Flam et al to be a paper element as taught by Flam et al in order to have a material which improves device insertion and that the device remains in the desired shape during insertion (Flam et al col 4 ln 10-15).
With respect to claim 24, Olofsson et al/Schmidt-Forst et al/Flam et al discloses The absorbent tampon of claim 23.
Olofsson et al/Schmidt-Forst et al/Flam et al as they are currently combined is silent on wherein the hollow tubular portion filled with foam material.
Flam further teaches wherein the hollow tubular portion filled with foam material 14 (Flam et al col 3 ln 40, may be foam).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connector of Olofsson et al/Schmidt-Forst et al/Flam et al to have the surrounding paper element thus a tube surrounding a foam material as taught by Flam et al in order to improve device insertion and that the device remains in the desired shape during insertion (Flam et al col 4 ln 10-15).
With respect to claim 29, Olofsson et al/Schmidt-Forst et al/Flam et al discloses The absorbent tampon of claim 22, wherein the three-dimensional absorbent material is adapted to be retained within the vagina during use (Olofsson et al col 1 ln 5-10, retained within the vagina).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Olofsson et al/Schmidt-Forst et al/Flam et al as applied to claim 22 above, and further in view of Noel (US 8,597,267)
With respect to claim 27, Olofsson et al/Schmidt-Forst et al/Flam et al discloses The absorbent tampon of claim 22.
Olofsson et al/Schmidt-Forst et al/Flam et al is silent on wherein the cushioning bulb is larger than the retention bulb.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bulb sizes of Olofsson et al/Schmidt-Forst et al/Flam et al to have the cushion bulb larger than the retention bulb as taught by Noel et al in order to improve fluid absorption and a controlled expansion to better fit the vaginal cavity (Noel et al col 5 ln 35-45, col 6 ln 5-15).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333. The examiner can normally be reached Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM BAKER/Examiner, Art Unit 3786                    

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786